
	

113 SRES 121 ATS: Expressing support for the designation of May 1, 2013, as “Silver Star Service Banner Day”.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 121
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mrs. McCaskill (for
			 herself and Mr. Blunt) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the designation of
		  May 1, 2013, as “Silver Star Service Banner Day”.
	
	
		Whereas the Senate has always honored the sacrifices made
			 by the wounded and ill members of the Armed Forces;
		Whereas the Silver Star Service Banner has come to
			 represent the members of the Armed Forces and veterans who were wounded or
			 became ill in combat in the wars fought by the United States;
		Whereas the Silver Star Families of America was formed to
			 help the American people remember the sacrifices made by the wounded and ill
			 members of the Armed Forces by designing and manufacturing Silver Star Service
			 Banners and Silver Star Flags for that purpose;
		Whereas the sole mission of the Silver Star Families of
			 America is to evoke memories of the sacrifices of members and veterans of the
			 Armed Forces on behalf of the United States through the presence of a Silver
			 Star Service Banner in a window or a Silver Star Flag flying;
		Whereas the sacrifices of members and veterans of the
			 Armed Forces on behalf of the United States should never be forgotten;
			 and
		Whereas May 1, 2013, is an appropriate date to designate
			 as Silver Star Service Banner Day: Now, therefore, be it
		
	
		That the Senate supports the
			 designation of May 1, 2013, as Silver Star Service Banner Day
			 and calls upon the people of the United States to observe the day with
			 appropriate programs, ceremonies, and activities.
		
